DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 11/8/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 5 & 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites the limitations: “identifying changes between the baseline phase angle and the sequence of current phase angles over the period of time”, “generating an output based on the changes between the baseline phase angle and the sequence of current phase angles over the period of time” and “graphically displaying the output showing magnitude of the changes between the baseline phase angle and the sequence of current phase angles over the period of time as a contact phase angle waveform comprising a time series of phase angle values.” The originally filed disclosure states: “FIG. 21 illustrates a display screen 2100, including … a waveform portion 2108 showing various waveforms 2110a-2110d… a waveform detected by a reference electrode 2110c (e.g., another electrode on the catheter 2104, an electrode on another catheter or an external return electrode patch) and a phase angle waveform 2110d…the phase angle waveform 2110d shows not only the magnitude of the phase angle at a given time, but also the trend or change in magnitude over time which may assist a physician in evaluating the electrode coupling level or provide other useful information (e.g., to evaluate the quality of a lesion formed by ablation). The waveform may be a raw waveform reflecting each successive determined value of phase angle.”  For purposes of support, the waveform 2110c is taken to be the baseline phase (also labeled “BL” in Fig. 21), the waveform 2110d is taken to be the sequence of current phase angles taken over a period of time.  Thus, when viewing waveforms 2110c and 2110d together on the display, illustrate “a magnitude of the changes between the baseline phase angle and the sequence of current phase angles over the period of time” (i.e., space between the two waveforms represents the magnitude of the change between the baseline value and current phase angle over the period of time) as claimed in claim 2.  However, there is no support in the originally filed application for “graphically displaying the output…as a contact phase angle waveform comprising a time series of phase angle values” since the “output showing a magnitude of the changes between the baseline phase angle and the sequence of current phase angles over the period of time” is only illustrated with both waveforms 2110c & 2110d (i.e., there is no graphical display output showing a line plot of the magnitude of the changes over the period of time). 
Claims 3, 5 & 7-14 depend from claim 2 and are thus also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5 & 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations: “identifying changes between the baseline phase angle and the sequence of current phase angles over the period of time”, “generating an output based on the changes between the baseline phase angle and the sequence of current phase angles over the period of time” and “graphically displaying the output showing magnitude of the changes between the baseline phase angle and the sequence of current phase angles over the period of time as a contact phase angle waveform comprising a time series of phase angle values.” The originally filed disclosure states: “FIG. 21 illustrates a display screen 2100, including … a waveform portion 2108 showing various waveforms 2110a-2110d… a waveform detected by a reference electrode 2110c (e.g., another electrode on the catheter 2104, an electrode on another catheter or an external return electrode patch) and a phase angle waveform 2110d…the phase angle waveform 2110d shows not only the magnitude of the phase angle at a given time, but also the trend or change in magnitude over time which may assist a physician in evaluating the electrode coupling level or provide other useful information (e.g., to evaluate the quality of a lesion formed by ablation). The waveform may be a raw waveform reflecting each successive determined value of phase angle.”  In light of the specification, it is unclear how the graphically displayed output can show “a magnitude of the changes between the baseline phase angle and the sequence of current phase angles over the period of time as a contact phase angle waveform comprising a time series of phase angle values” since magnitude of “changes” is not “a time series of phase angle values”. 
Claims 3, 5 & 7-14 depend from claim 2 and are thus also rejected.

Claim Interpretation
In light of the 112(a)/first paragraph and 112(b)/second paragraph rejections above with respect to claim 2, the limitation of “graphically displaying the output showing magnitude of the changes between the baseline phase angle and the sequence of current phase angles over the period of time as a contact phase angle waveform comprising a time series of phase angle values” will be interpreted as graphically displaying “the output showing magnitude of the changes between the baseline phase angle and the sequence of current phase angles over the period of time” as a line plot of the magnitude of the change between the baseline phase angle and measured current phase angles over time. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 & 5 & 9-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al. (6,391,024, previously recited) in view of Organ et al. (2004/0243018, previously recited) and Werneth et al. (2007/0083193). 
Concerning claim 2, as illustrated in at least Figs. 1, 8a-c & 10a-12d, Sun et al.  disclose a method for use with an electrode catheter (method for providing energy to biological tissue; Col. 1, ll. 7-14), the method comprising: 
passing a sensing current between a reference electrode and an ablation electrode of the electrode catheter while the ablation electrode is disposed within a blood pool of a patient body and is free of contact with tissue of the patient body; measuring a baseline value while the ablation electrode is within the blood pool and free of contact with the tissue of the patient body (at least one of the electrodes 46 in the local blood pool 164 is selected as a drive electrode while either a backplate 16 or one of the other electrodes 46 in the blood pool is selected to act as the reference electrode and impedance measurements in the local blood pool 164 are taken for a given period of time such that an average is calculated that then serves as a reference, this average is taken to be the claimed “baseline value”, where the average serves as the reference against subsequent averaged assessment impedance measurements; Col. 16-17, ll. 31-17); 
after contacting the tissue with the ablation electrode, passing said sensing current between the ablation electrode and the reference electrode in connection with applying ablation energy to the ablation electrode; measuring a sequence of current values over a period of time when the ablation electrode contacts the tissue of the patient (when electrodes 46 are moved to be close or within contact with tissue, assessment impedances are taken and averaged during the procedure time such that a plurality of averages are calculated sequentially; Col. 16-17, ll. 31-17); 
identifying changes between said baseline value and the sequence of current values over the period of time (the averaged reference impedance and the plurality of averaged assessment impedances are analyzed and differences between the averaged reference impedance and the plurality of averaged assessment impedances are monitored for significant variations indicative of tissue contact; Col. 16-17, ll. 65-8); and 
generating an output based on the changes between the baseline value and the sequence of current values over the period of time (indication of a state of electrode/tissue contact is provided on the front panel of the power control through a display device during the procedure time, where the indication can be graphically represented; Col. 17, ll. 18-40).
Sun et al. teach the measurements to be for impedance, and thus Sun et al. fail to disclose the baseline and contact waveforms to be phase angle.  However, Organ et al. disclose a method comprising passing a sensing current between reference and base electrodes (124, 126) and measuring a waveform to obtain a magnitude and phase of an impedance to determine tissue contact.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Sun et al. such that the baseline and current waveforms are baseline and current phase angle waveforms in order to provide the benefit of a better measurement since a) impedance magnitude varies greatly from person to person, b) stray capacitance in the system can cause a smaller observed impedance value than would be expected as taught by Organ et al. ([0016], [0049-0052], [0056]; Fig. 3-4).
While Sun et al. disclose graphically displaying the output showing a magnitude of the changes between the baseline phase angle and the sequence of current phase angles over the period of time (i.e., bar graph) (Col. 17, ll. 18-28), Sun et al. in view of Organ et al. fail to disclose graphically displaying said output as a contact waveform comprising a time series of phase angle values (interpreted as: a line plot of the magnitude of the change between the baseline phase angle and measured current phase angles over time; See 35 USC 112(a)/first and 112(b)/second paragraph rejections and Claim Interpretation section above).  However, Werneth disclose a method for use with an electrode catheter comprising generating various outputs and graphically displaying the outputs, including impedance and/or tissue contact ([0077-0086]).  Werneth further discloses the information displayed can be provided in one or more modes including alphanumeric text, a graph such as a line or bar graph, a chart such as a pie chart, and combinations thereof ([0093]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention Sun et al. in view of Organ et al. to graphically display said output as a contact waveform comprising a time series of phase angle values (interpreted as: a line plot of the magnitude of the change between the baseline phase angle and measured current phase angles over time; See 35 USC 112(a)/first and 112(b)/second paragraph rejections and Claim Interpretation section above) since it appears that the invention would perform equally as well with a bar graph or a line graph as Werneth teaches alphanumeric text, bar graphs, and line graphs to be equivalents in the art for the purposes of displaying information visually to the operator to provide the benefit of enhanced visualization of information to the user as taught by Werneth.  ([0076])
Concerning claim 3, Sun et al. in view of Organ et al. fail to specifically disclose graphically displaying the baseline phase angle.  However, as taught by Werneth, it is beneficial for an operator to have a visual display of various parameters to assess status of a device/procedure ([0076-0086], [0093]).  Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention Sun et al. in view of Organ et al. to graphically displaying the baseline phase angle in order to provide the benefit of enhanced visualization of information to the user as taught by Werneth.  ([0076])
Concerning claim 5, Sun et al. disclose wherein said passing said sensing current between the ablation electrode (46) and the reference electrode (16/46) in connection with applying said ablation energy to the ablation electrode (46) comprises continuously passing said sensing current between the ablation electrode (46) and the reference electrode during a time period (of for example 10 seconds) (16/46) (Col. 17, ll. 9-17 & 52-58). 
Concerning claim 9, Sun et al. disclose wherein said generating said output comprises generating an ablation electrode coupling level (Col. 17, ll. 9-40).
Concerning claim 10, Sun et al. disclose wherein said ablation electrode coupling level comprises: insufficient coupling for an ablation procedure; sufficient coupling for an ablation procedure; and excessive coupling for an ablation procedure (Col. 17, ll. 18-40).
Concerning claim 11, Sun et al. disclose wherein said generating said output comprises generating an output indicative of lesion formation in the tissue (i.e., when no coupling/contact is determined, no lesion is formed).
Concerning claim 12, Sun et al. in view of Organ et al. disclose wherein said generating said output comprises generating a change in a phase angle magnitude over time (i.e., average of phase angle is taken over time and as catheter moves closer to tissue, the magnitude of the phase angle changes) (Sun: Col. 17, ll. 18-40).
Concerning claim 13, Sun et al. disclose wherein said passing said sensing current between the ablation electrode (46) and the reference electrode (16) comprises passing said sensing current between the ablation electrode (46) and an external reference electrode (16) on a surface of the body of the patient (Col. 16, ll. 31-50; Fig. 10A). 
Concerning claim 14, Sun et al. disclose wherein said passing said sensing current between the ablation electrode (46) and the reference electrode (46) comprises passing said sensing current between the ablation electrode (46) and an internal reference electrode (46) disposed within the patient body (Col. 16, ll. 31-50; Fig. 10A).

Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al. (6,391,024, previously recited) in view of Organ et al. (2004/0243018, previously recited) and Werneth et al. (2007/0083193), as applied to claim 2, in further view of Li (5,836,990, previously cited). 
Concerning claims 7-8, while Sun et al. teach sensing prior to ablating, Sun et al. in view of Organ et al. and Werneth et al. fail to specifically disclose wherein said passing said sensing current between the ablation electrode and the reference electrode in connection with said applying ablation energy to the ablation electrode comprises periodically passing said sensing current between the ablation electrode and the reference electrode and switching between a sensing current source and an ablation energy source wherein a single one of said sensing current and said ablation energy is applied to the ablation electrode.  However, Li discloses a method of use with an electrode catheter (8) comprising passing a sensing current form a sensing source (16) between an ablation and reference electrodes (6) and measuring a baseline phase angle in a blood pool free of tissue contact and a current phase angle when contacting tissue and ablating tissue with an ablation energy source (18).  Li further discloses switching between a sensing current source and an ablation energy source wherein a single one of said sensing current and said ablation energy is applied to the ablation electrode and continuing to monitor during ablation.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Sun et al. in view of Organ et al. and Werneth et al. to further comprise switching between a sensing current source and an ablation energy source wherein a single one of said sensing current and said ablation energy is applied to the ablation electrode since Li teaches the use of a switch assembly that can be used to electrically couple the electrode to either or both of a sensing power source and an ablation power source to provide the benefit of continually monitoring tissue contact if desired (Col. 2-3, ll. 55-5, Col. 3-4, ll. 66-46)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 8,998,890 in view of Werneth et al. (2007/0083193).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite sensing current between two electrodes to measure a baseline phase angle waveform before and after contacting tissue to determine a change between the phase angle waveforms and generate an output. U.S. Patent No. 8,998,890 fails to disclose graphically displaying said output as a contact waveform comprising a time series of phase angle values (interpreted as: a line plot of the magnitude of the change between the baseline phase angle and measured current phase angles over time; See 35 USC 112(a)/first and 112(b)/second paragraph rejections and Claim Interpretation section above).  However, Werneth disclose a method for use with an electrode catheter comprising generating various outputs and graphically displaying the outputs, including impedance and/or tissue contact ([0077-0086]).  Werneth further discloses the information displayed can be provided in one or more modes including alphanumeric text, a graph such as a line or bar graph, a chart such as a pie chart, and combinations thereof ([0093]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention U.S. Patent No. 8,998,890 to graphically display said output as a contact waveform comprising a time series of phase angle values (interpreted as: a line plot of the magnitude of the change between the baseline phase angle and measured current phase angles over time; See 35 USC 112(a)/first and 112(b)/second paragraph rejections and Claim Interpretation section above) since it appears that the invention would perform equally as well with a bar graph or a line graph as Werneth teaches alphanumeric text, bar graphs, and line graphs to be equivalents in the art for the purposes of displaying information visually to the operator to provide the benefit of enhanced visualization of information to the user as taught by Werneth.  ([0076])
Claims 2-3, 5 & 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,283,025 in view of Werneth et al. (2007/0083193).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite sensing current between two electrodes to measure a baseline phase angle waveform before and after contacting tissue to determine a change between the phase angle waveforms and generate an output. U.S. Patent No. 9,283,025 fails to disclose graphically displaying said output as a contact waveform comprising a time series of phase angle values (interpreted as: a line plot of the magnitude of the change between the baseline phase angle and measured current phase angles over time; See 35 USC 112(a)/first and 112(b)/second paragraph rejections and Claim Interpretation section above).  However, Werneth disclose a method for use with an electrode catheter comprising generating various outputs and graphically displaying the outputs, including impedance and/or tissue contact ([0077-0086]).  Werneth further discloses the information displayed can be provided in one or more modes including alphanumeric text, a graph such as a line or bar graph, a chart such as a pie chart, and combinations thereof ([0093]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention U.S. Patent No. 9,283,025 to graphically display said output as a contact waveform comprising a time series of phase angle values (interpreted as: a line plot of the magnitude of the change between the baseline phase angle and measured current phase angles over time; See 35 USC 112(a)/first and 112(b)/second paragraph rejections and Claim Interpretation section above) since it appears that the invention would perform equally as well with a bar graph or a line graph as Werneth teaches alphanumeric text, bar graphs, and line graphs to be equivalents in the art for the purposes of displaying information visually to the operator to provide the benefit of enhanced visualization of information to the user as taught by Werneth.  ([0076])
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,283,026 in view of Werneth et al. (2007/0083193).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite sensing current between two electrodes to measure a baseline phase angle waveform before and after contacting tissue to determine a change between the phase angle waveforms and generate an output. U.S. Patent No. 9,283,026 fails to disclose graphically displaying said output as a contact waveform comprising a time series of phase angle values (interpreted as: a line plot of the magnitude of the change between the baseline phase angle and measured current phase angles over time; See 35 USC 112(a)/first and 112(b)/second paragraph rejections and Claim Interpretation section above).  However, Werneth disclose a method for use with an electrode catheter comprising generating various outputs and graphically displaying the outputs, including impedance and/or tissue contact ([0077-0086]).  Werneth further discloses the information displayed can be provided in one or more modes including alphanumeric text, a graph such as a line or bar graph, a chart such as a pie chart, and combinations thereof ([0093]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention U.S. Patent No. 9,283,026 to graphically display said output as a contact waveform comprising a time series of phase angle values (interpreted as: a line plot of the magnitude of the change between the baseline phase angle and measured current phase angles over time; See 35 USC 112(a)/first and 112(b)/second paragraph rejections and Claim Interpretation section above) since it appears that the invention would perform equally as well with a bar graph or a line graph as Werneth teaches alphanumeric text, bar graphs, and line graphs to be equivalents in the art for the purposes of displaying information visually to the operator to provide the benefit of enhanced visualization of information to the user as taught by Werneth.  ([0076])

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794